On the Merits.
The writ of seizure and sale was issued after the maturity and nonpayment of the first of the three notes given for the balance of the price of the property, and before the maturity of the second of said notes; and the proceedings under said writ were enjoined after the delay of 90 days, granted by plaintiff in said writ, had expired and the vendees of the property had defaulted on *820their agreement to make a further substantial payment (in addition to the $2,000, cash, paid for such delay) within, or at the expiration of, that period. The cause of action, alleged by plaintiffs in injunction, is, in substance: (1) That the writ, as issued, is ambiguous and unintelligible, in that it fails to inform the sheriff of the amounts that he must make in cash and on credit; (2) that the sheriff is proceeding to advertise and sell the property for cash, for the payment, in full, of the unpaid balance of the price, with interest, attorneys’ fees, and costs, whereas, only one-third of said balance is due.
The writ in question reads in part:
“You are hereby commanded, * * * by the seizure and sale, for cash, without benefit of appraisement, and according to law, of the following described property * * * ; and you cause to be made the sum of $10,417.41, with interest at the rate of 7 per cent, per annum, payable annually, as follows: For cash, to pay and satisfy the note due November 30, 1913, with 7 per cent, interest from November 30, 1914, and on terms of credit to meet the other notes and interest as they fall due, as shown and described in plaintiff’s petition, with recognition of petitioner’s vendor’s lien and privilege and all costs of suit, including 10 per cent, on said sum and interest as attorneys’ fees.”
The advertisement reads:
“Terms of sale: For cash, without benefit of appraisement, to pay and satisfy the sum of $10,417.41, with 7 per cent, interest thereon, payable annually, as follows: For cash to pay and satisfy note due November 30, 1912, less the credit of $392.21, of date January 20, 1914, and on terms' of credit to meet the other notes and interest as they fall due, as shown by and described in plaintiff’s petition; with recognition of petitioner’s vendor’s lien and privilege and all costs of suit, including 10 per cent, on said sums and interest, as attorneys’ fees.”
It is not unlikely that a master grammarian might be able to express with greater exactness the 'idea intended to be conveyed by the order and advertisement thus quoted, but, considered with reference to the law by which they are authorized and the jurisprudence on the subject, we find in them no ambiguity worth mentioning.
The Code of Practice declares that:
“Art. 686. When a seizing creditor has a privilege or special mortgage on the property seized, for a debt of which all the installments are not yet due, he may demand that the property be sold for the whole of the debt, provided it be on such terms of credit as are granted to the debt- or by the original contract for the payment of such installments as are not due.”
[3] The only part of the debt here in question with respect to which the terms of credit, granted by the original contract, had not expired when the writ was issued, was that represented by the two notes which had not then matured, and, with reference to them, the same terms were granted by the order and advertisement; all else, including costs and attorney’s fees, became due upon the maturity of the first installment of the debt, and the order and advertisement are readily susceptible of the construction that they were intended to conform to the law and to the contract, made part of the petition and sought to be enforced. The law is to be found in the article of the Code of Practice above quoted; and has been applied by this court as written. 1 Hen. Dig. p. 627 (d) (2), No. '2, and cases there cited; Penouith v. Abraham, 44 La. Ann. 188, 10 South. 676; Grunewald v. Commercial Manufactory, Ltd., 49 La. Ann. 489, 21 South. 646. The contract, annexed to, and made part of, the petition, declares that:
“In the event of suit for collection of said notes, said purchaser shall pay all costs of same, including 10 per cent, attorneys’ fees on amount sued for.”
Plaintiff in executory process, being the holder of all the notes, matured and unmatured, and having sued on all of them, and the stipulation concerning the “costs, including 10 per cent, attorneys’ fees,” containing no provision for terms of credit, he was entitled to sell the property for cash for the satisfaction of that portion of the debt as well as for the satisfaction of the portion represented by the matured note. In the Grünewald Case (supra) it was said:
*822“When mortgage notes, secured by the same mortgage, are held by different parties, the suit on one or more does not authorize the imposition of the per centum of the attorney’s fees on the whole amount of the debt, but only on the amount sued on by plaintiff. If it were otherwise, the 5 per cent, might be claimed in every suit brought by different holders; but in this case, notwithstanding the imperfect record brought up by the appellant, it is apparent that plaintiff held all the bonds and coupons representing the entire debt, $10,000, and under the stipulations of the act he brings the suit to sell the property for the whole debt. We think, therefore, the 5 per cent, fee can be claimed on the full amount of the mortgage debt.”
We quote the above as sustaining the view that, in any event, where the holder of a matured note, being one of a series secured by the same mortgage and of which he is also the holder, forecloses, he may recover the percentage, stipulated as attorneys’ fees, upon the whole debt, including the unmatured notes of the series, but we do not commit ourselves to the doctrine that he may not so recover, even though the unmatured notes be held by other persons, since we can readily imagine that the sale of the property for the whole debt might relieve such other persons of the necessity of employing an attorney, in which event they would not be entitled to recover attorneys’ fees. Succession of Foster, 51 La. Ann. 1671, 26 South. 568; A. Abraham & Son v. N. O. Brewing Association, 110 La. 1019, 35 South. 268.
[4] “It is familiar doctrine that judgments are interpreted by the pleadings and by the subject-matter of the suit. It is equally well settled that the whole context of the judgment should be considered, and, in cases of doubt, preference should be given to that construction which is more consonant with a proper decree on the facts and law of the case.” Sharp v. Zeller, 114 La. 552, 38 South. 449 (citing Ingram v. Richardson, 2 La. Ann. 839); Trepagnier v. Williams, 4 La. 100.
See, also, Bank v. Webre et al., 44 La. Ann. 337, 10 South. 728; Williams v. Kelso, 7 La. 406; Succession of Bright, 38 La. Ann. 142.
The judgment appealed from is therefore affirmed.
O’NIELL, J., concurs in the decree.